DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 12/10/2019.
Claims 1-9 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/23/2019. Receipt is acknowledged of certified copies of papers of the JP2019-009487 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 317.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0049] recites “The user ID is an identifier peculiar to each user. The ingredient ID is an identifier peculiar to each ingredient” when it appears it should recite particular to each user. The ingredient ID is an identifier particular to each ingredient”
Paragraph [0070] recites “…stores the information in the auxiliary storage 23 of the first terminal 20A…” when it appears it should recite “…stores the information in the auxiliary storage 23 of the second terminal 20B…” The remainder of paragraph [0070] discusses the second user interacting with components of the second terminal 20B.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a control unit” in claims 1 and 3-7 
“a storage unit” in claim 2
“a prescribed output unit” in claim 7
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, “a control unit” has physical structure support in at least [0035] of Applicant’s specification. As a software limitation, algorithm support is also needed as part of the corresponding structure. The algorithm support for “a control unit” can be found in at least Figs. 15 and 20 along with [0072]-[0080] and [0092]-[0100]. 
“A storage unit” has physical structure support in at least [0035] of Applicant’s specification.
“A prescribed output unit” has physical structure support in at least [0022] and [0039] of Applicant’s specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is software per se. Claim 9 recites “A program for causing a computer to execute control of a mobile object that travels autonomously based on an operation command, the program causing the computer to execute:…” Because claim 9 is claiming “a program” the claim is not directed to one of the four statutory categories and is to act upon, and not part of the claimed program itself. Therefore, the claim does not have a physical or tangible form despite the presence of “a computer” in the claim. Examiner recommends incorporating the non-transitory computer-readable storage medium from [0105] of Applicant’s specification as one possible way to direct claim 9 to one of the four statutory categories. For the purposes of examination, Examiner will proceed will an analysis of claim 9 below assuming, arguendo, that it is directed to one of the four statutory categories. 
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a user acquiring components to make a product. 
To begin with claim 1 is claiming an apparatus, and therefore claim 1 as a whole falls into at least one of the four statutory categories (namely a manufacture). Eligibility analysis therefore proceeds to determine if the claim is directed to a judicial exception.
In claim 1, the limitation of “acquiring information regarding a request of a user making a product while riding on the mobile object”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a control unit configured to execute” and “a mobile object,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “acquiring information regarding an article used in making the product”, “acquiring information regarding a location of the article” and “and generating an operation command…such that…the user travels via the location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. In particular, the generic computer components are “a control unit configured to execute” and “the mobile object”. If a claim limitation, under its 
Claim 1 recites the concept of a user acquiring components to make a product which is a certain method of organizing human activity including managing commercial interactions (i.e. facilitating the user’s acquisition of components, which is a commercial interaction). Acquiring information regarding a request of a user making a product; acquiring information regarding an article used in making the product; acquiring information regarding a location of the article; and generating an operation command such that the user travels via the location all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an information processing apparatus, a mobile object that travels autonomously based on an operation command and a control unit. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Claim 2 further limits the abstract idea of claim 1 while introducing the additional element of a storage unit. The claim does not integrate the abstract idea into a practical application because the element of a storage unit is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of a prescribed output unit. The claim does not integrate the abstract idea into a practical application because the element of a prescribed output unit is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using 
In claim 8, the limitation of “acquiring information regarding a request of a user making a product while riding on the mobile object”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a mobile object,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “acquiring information regarding an article used in making the product”, “acquiring information regarding a location of the article” and “and generating an operation command…such that…the user travels via the location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. In particular, the generic computer component is “the mobile object”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 8 recites the concept of a user acquiring components to make a product which is a certain method of organizing human activity including managing commercial interactions (i.e. facilitating the user’s acquisition of components, which is a commercial interaction). A method of information processing, the method comprising execution of: acquiring information regarding a request of a user making a product; acquiring information regarding an article used in making the product; acquiring information regarding a location of the article; and generating an operation command such that the user travels via the location all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a mobile object that travels autonomously based on an operation command. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mobile object that travels autonomously based on an operation command amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 9, as discussed above claim 9 is software per se, and thus the claim does not fall into one of the four statutory categories. However, also as discussed above Examiner will continue with the eligibility analysis in the interest of compact prosecution by assuming, arguendo, that claim 9 does fall into a statutory category.  
In claim 9, the limitation of “acquiring information regarding a request of a user making a product while riding on the mobile object”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer to execute” and “a mobile object,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “acquiring information regarding an article used in making the product”, “acquiring 
Claim 9 recites the concept of a user acquiring components to make a product which is a certain method of organizing human activity including managing commercial interactions (i.e. facilitating the user’s acquisition of components, which is a commercial interaction). A program to execute: acquiring information regarding a request of a user making a product; acquiring information regarding an article used in making the product; acquiring information regarding a location of the article; and generating an operation command such that the user travels via the location all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer and a mobile object that travels autonomously based on an operation command. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer and a mobile object that travels autonomously based on an operation command amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (WIPO Publication 2019/004467, filed 06/29/2018 and designated in the US, hereafter known as Fujimoto) in view of Li (U.S. Pre-Grant Publication No. 2019/0266522, hereafter known as Li).
Regarding claim 1, Fujimoto teaches:
An information processing apparatus configured to control a mobile object that travels autonomously based on an operation command (see [0041] "the vehicle control device 300 includes, for example, a communication unit 310, an acquisition unit 320, a plan 
the apparatus comprising: a control unit configured to execute: acquiring information regarding a request of a user making a product  (see [0043] "The acquisition unit 320 and the plan setting unit 330 are realized, for example, by a processor (circuit) such as a CPU executing a program (software) stored in the storage unit 380" and [0044] "The acquisition unit 320 acquires the action purpose transmitted from the terminal device 100 of the user U via the communication unit 310" [0110] "The user U -3 (B) inputs the action purpose of "A (user U -4)" and "the user U -4 wants to make a barbecue in a near field" on the terminal device 100-3" user specifying a request to make barbecue)
acquiring information regarding an article used in making the product (see [0060] "Further, when setting the destination of the travel plan, the plan setting unit 330 may specify an article necessary for achieving the action purpose based on the input information on the action purpose" and [0112] "the plan setting unit 330A specifies an article necessary for achieving the action purpose based on the input information on the action purpose. The plan setting unit 330A causes, for example, the user U-3 and the user U-4 to input materials and equipment necessary for a barbecue as additional information" acquiring information of what ingredients/equipment needed to fulfill the request)
acquiring information regarding a location of the article (see [0060] "the plan setting unit 330 may specify the material necessary to eat the salmon at home, and set the store that purchases the material as the destination" and [0062] "The plan setting unit 330 selects a store for purchasing salmon roe as a destination" and [0114] "The plan setting 
and generating an operation command of the mobile object such that the mobile object carrying the user travels via the location (see [0031] "the information regarding the route to the destination may be designated or changed by the vehicle control device 300. The information on the route may include information on a passing point, a point at which the user U stops to get on or off, and an arrival target time" route provided to autonomous vehicle and [0114] "The plan setting unit 330A, for example, causes the user U-3 and the user U-4 to ride, and generates a travel plan of a route that arrives at the barbecue hall with the store that purchases the material as a transit point" travel plan goes through the location to acquire ingredients/equipment for the request)
As discussed above, Fujimoto teaches the users planning a barbecue or eating at home, and does not explicitly teach the user making a product while riding in the vehicle. However, Li teaches:
the apparatus comprising: a control unit configured to execute: acquiring information regarding a request of a user making a product while riding on the mobile object (see [0051] "A user may place an order by tapping a button in each step. For instance, a user may tap button 58 to choose in-vehicle cooking and next a menu may show up in the interface. Assume that a menu item is spaghetti. The user may tap a “Spaghetti” button (not shown in the figure) to make a selection")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Fujimoto and Li. As Li states in [0005]-[0006], "A large number of users who frequently take an autonomous vehicle to places may create a sizable demand for certain services. For instance, when a user in a vehicle doesn't drive, the user may have time for a rest or a need to do certain things. However, current taxies or shared cars function as a transportation tool only. They rarely provide other services. Therefore, there exists a need for 
Regarding claim 3, the combination of Fujimoto and Li teaches all of the limitations of claim 1 above. Fujimoto further teaches:
wherein the control unit acquires information regarding an ingredient of the product as the information regarding the article (see [0062] "searches for the material necessary for cooking the salmon. The plan setting unit 330 selects a store for purchasing salmon roe as a destination, when it is confirmed that the user U's home has stocked other materials besides salmon roe based on the search result of the material" salmon roe is ingredient of the product that is determined to be needed)
Regarding claim 4, the combination of Fujimoto and Li teaches all of the limitations of claim 1 above. Fujimoto further teaches:
wherein the control unit acquires information regarding a tool used in making the product as the information regarding the article (see [0112] "the plan setting unit 330A specifies an article necessary for achieving the action purpose based on the input information on the action purpose. The plan setting unit 330A causes, for example, the user U-3 and the user U-4 to input materials and equipment necessary for a barbecue as additional information" acquiring information of what ingredients/equipment needed to fulfill the request)
Regarding claim 8, Fujimoto teaches:
A method of information processing for controlling a mobile object that travels autonomously based on an operation command, the method comprising execution of: 
Regarding the remaining limitations of claim 8, please see the remaining limitations of claim 1 above.
Regarding claim 9, Fujimoto teaches:
A program for causing a computer to execute control of a mobile object that travels autonomously based on an operation command, the program causing the computer to execute: (see [0043] "The acquisition unit 320 and the plan setting unit 330 are realized, for example, by a processor (circuit) such as a CPU executing a program (software) stored in the storage unit 380")
Regarding the remaining limitations of claim 9, please see the remaining limitations of claim 1 above.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Li, further in view of Jenkins et al. (U.S. Pre-Grant Publication No. 2018/0242772, hereafter known as Jenkins).
Regarding claim 2, the combination of Fujimoto and Li teaches all of the limitations of claim 1 above. Fujimoto in [0060] and [0112] teaches acquiring information regarding the ingredients/materials needed from user input. Fujimoto further teaches a storage unit storing action purpose data in [0044] “The acquisition unit 320 acquires the action purpose transmitted from the terminal device 100…and registers the action purpose as data 384 on the storage unit 380”. Li teaches a database in [0029] “Database 22 may store vehicle service records and information, map data and geographic info of certain areas, user account information, user transaction records, etc. The database may include a cluster of memory chips and/or storage modules”. However, the combination of Fujimoto and Li does not explicitly teach a storage unit 
a storage unit configured to store the information regarding the article corresponding to the product (see [0055] "memory unit 26 includes the electronic cookbook 30. Electronic cookbook 30 represents any suitable set of instructions, logic, or code embodied in a computer-readable storage medium and operable to facilitate the operation of wireless device 14 with regard to cooking and/or the electronic cookbook 30" and [0063] "The electronic cookbook 30 may utilize a display screen of...any other device in communication range of the wireless device, such as a small projection display or a conveniently located display built into an appliance" and [0095] "the electronic cookbook 30 may display on the wireless device 14 the cooking recipe associated with the selected food item...The cooking recipe may include...a list of ingredients for the food item...a list of devices or appliances that may be used to cook the food item (such as a description and/or picture of a particular pot/pan, a description and/or picture of a particular type of appliance (such as an oven or grill) that should be used to cook the food item, etc.)")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jenkins with those of Fujimoto and Li. As Jenkins states in [0061] “The electronic cookbook 30 may provide expert guidance in the preparation of ingredients before cooking to assist the user in achieving optimal results”. By combining the stored cookbook of Jenkins into the storage unit of Fujimoto and Li, the combined system would be able to provide guidance to users regarding ingredients for their desired dish, instead of relying on the users, whom Jenkins considers can be “novice cooks” in [0060], to input what ingredients are needed. By removing the burden of remembering/entering the required ingredients from the user, “the electronic cookbook 30 may also be configured to avoid mistakes or oversights by 
Regarding claim 7, the combination of Fujimoto and Li teaches all of the limitations of claim 1 above. Fujimoto and Li do not explicitly teach an output unit that outputs a method of making the product, instead implying the method of making the product is left to the user to determine. However, Jenkins teaches:
wherein the control unit controls a prescribed output unit so as to output a method of making the product (see [0063] "The electronic cookbook 30 may utilize a display screen of the wireless device 14...or any other device in communication range of the wireless device, such as a small projection display or a conveniently located display built into an appliance...to allow a user to easily view, receive, or play the recipe instructions...The electronic cookbook 30 may also be configured to avoid mistakes or oversights by deploying check lists, reminders, and/or timers which may leave little room for ambiguity...a user may skip forward through the steps of a recipe to view complicated or time consuming steps before attempting them")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jenkins with the combination of Fujimoto and Li. As discussed above in Jenkins [0063] “The electronic cookbook 30 may also be configured to avoid mistakes or oversights by deploying check lists, reminders, and/or timers which may leave little room for ambiguity...a user may skip forward through the steps of a recipe to view complicated or time consuming steps before attempting them”. As Jenkins discusses in [0060], users may be “novice cooks” and the cookbook can provide the guidance in [0063] to allow these novice cooks to make more difficult and complicated recipes than the users would be able to relying solely on their own skill. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Li, further in view of Nixon (U.S. Patent No. 10,991,253; hereafter known as Nixon).
Regarding claim 5, the combination of Fujimoto and Li teaches all of the limitations of claim 1 above. As discussed above in the claim 1 rejection, Fujimoto teaches a travel plan that stops at a location to acquire ingredients for making the requested dish. However, Fujimoto and Li do not explicitly teach the travel plan being generated such that it stops at the location in accordance with an order of making the product. Nixon teaches:
wherein the control unit generates the operation command such the mobile object travels via the location in accordance with an order of making the product (see Col. 10 lines 12-28 "The preparation manager module 94 then determines from the recipe 116 (modified or unmodified) the needed materials...If it is communicated by the remote system 16 that...new materials can be picked up in time at 356, then the instructions of the recipe 116 are modified at 340 (e.g...to account for a time delay for pick-up, etc.)" the order of making the dish is able to accommodate the pickup of the needed ingredients)
One of ordinary skill in the art would have recognized that applying the known technique of Nixon to the combination of Fujimoto and Li would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Nixon to the teaching of the combination of Fujimoto and Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such adjusting of the recipe to account for the time needed to pick up necessary ingredients. Further, applying adjusting of the recipe to account for the time needed to pick up necessary ingredients to the combination of Fujimoto and Li would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient in-vehicle cooking by the user, as the user would obtain the necessary ingredients before needing them to cook the requested dish.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Li, further in view of Werner et al. (U.S. Pre-Grant Publication No. 2019/0311445, hereafter known as Werner).
Regarding claim 6, the combination of Fujimoto and Li teaches all of the limitations of claim 1 above. Li further teaches in [0051] “For instance, a user may tap button 58 to choose in-vehicle cooking and next a menu may show up in the interface. Assume that a menu item is spaghetti. The user may tap a “Spaghetti” button (not shown in the figure) to make a selection”. However, the combination of Fujimoto and Li does not explicitly teach the menu items for in-vehicle cooking having multiple possible combinations of ingredients. Werner teaches:
wherein when there is a plurality of combinations of the articles corresponding to the product, the control unit outputs a request for selecting one combination out of the combinations (see [0059] "in some embodiments of the invention, when the user selects a desired menu item, the customization system 100 enables the user to select one or more additional substitutions. Specifically, for example, for each substitutable ingredient, the customization system 100 may prompt the user to select from the available substitutes or keep the current ingredient, thus enabling further customization of the desired menu item")
It would have been obvious to one of ordinary skill in the art at the time filing to incorporate the teachings of Werner with the combination of Fujimoto and Li. As Werner states in [0002] “Some menus span multiple pages and can cause users to skim, thereby overlooking options those users might otherwise order. Additionally, if a user has allergies or even food preferences, the user will have to manually exclude food items”. By allowing substitute ingredients, the combined system allows “further customization of the desired menu item” (Werner [0059]) that can allow a user to select an item that may have other embodiments that use ingredients unacceptable to the user. Therefore, by allowing the user to substitute ingredients, the user has access to a wider array of the menu items than a menu that does not account for substitutions.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwase et al. (U.S. Pre-Grant Publication No. 2002/0165803) teaches a recipe database with substitute ingredients for each dish
Ihara et al. (U.S. Pre-Grant Publication No. 2013/0010103) teaches a user being able to select between different source locations for ingredients
Sato (Japanese Publication 2018-112905) teaches an ingredient ordering system based on recipes 
Goldberg et al. (U.S. Pre-Grant Publication No. 2021/0217111) teaches food preparation in a vehicle en route to a destination
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625